Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-33 are pending and are examined in the instant application. 
Applicant’s Information Disclosure Statement (IDS) filed November 16, 2020 has been considered. A signed copy is attached.
Specification
2. 	The disclosure is objected to because of the following: 
	The deposit information throughout the specification is incomplete. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
Appropriate correction is required.
Claim Objections
3. 	Claims 11, 26, 29 and 31 are objected to because of the following:
	In claim 11, “vegetative propagation” should be amended to “vegetative propagating”.
In claim 26, “or” before “a feed product” should be deleted. 
In claim 29, “intense” should be italicized.
	In claim 31, a comma should be placed before “and storing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1, 4, 6, 9-11, 13, 15, 19, 20, 23 and 29, the deposit information is incomplete. NUN 76628 MEM is not an art-recognized term. Absent a deposit, the metes and bounds of melon variety NUN 76628 MEM cannot be determined. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
	In claims 4, 6, 9, 13 and 19, the metes and bounds of “the non-numerical characteristics are determined by type or degree” are unclear. It is unclear what type or degree is encompassed or excluded by the claims. It is unclear how type and degree are objectively determined or measured such that those skilled in the art would arrive at the same conclusion upon their determination. There does not appear to be an art-recognized definition for determining type and degree of non-numerical morphological and physiological characteristic differences.
	In claim 6, it is unclear what characteristics listed in Tables 1-2 Applicant is referring to. It is unclear whether Applicant is referring to all the characteristics or only certain ones, and if so, which ones? For examination purposes, the Office interprets “the characteristics” as “all the characteristics”. It is suggested the claim be amended to recite “any of the morphological and physiological characteristics of melon variety NUN 76628 MEM”.
	In claim 6, reference to a Table is not permitted except in circumstances where there is no practical way to define the invention in words, and where it is more concise to incorporate by reference than to duplicate a Table into the claim. A reference to a Table is solely out of necessity and is not for Applicant’s convenience. See MPEP 2173.05(s). In the instant claim, there is no necessity to reference Tables 1 and 2, as they can be reproduced entirely in the claim. It is suggested the claim be amended to recite “all the morphological and physiological characteristics of melon variety NUN 76628 MEM”. It should be noted that deletion of reference to the Tables and amending the claim as suggested may result in a claim that is identical in scope to current claim 5.
	In claims 6, 8 and 19, “derived” should be amended to “obtained”. Otherwise, it is unclear what is retained in the derived product.
	In claim 15, line 1, “a melon plant” should be amended to “a melon seed” because a seed is produced. Moreover, claim 16 refers to the seed produced by the method of claim 15. Otherwise, the claim is missing the step of growing the resultant seed into a plant.
	In claim 16, “The melon seed” should be amended to “A melon seed” because claim 16 depends from a method claim, and claim 1 does not recite “a melon seed”.
In claim 17, “The melon plant” should be amended to “A melon plant” because there is no antecedence for “The melon plant”.
In claim 19, the metes and bounds of the claimed plant are unclear. It is unclear what the physiological or morphological characteristic difference is. It is unclear what percent significance level is determined for the one physiological or morphological difference, and whether it is greater than the 5% significance level. For the non-numerical characteristics, it is unclear what type or degree would constitute a physiological or morphological difference.
In claim 20(d) and (e), “conversion” should be inserted after “single locus” for proper antecedence.
In claim 21, “conversion” should be inserted after “single locus” for proper antecedence.
	Claims 21, 27 and 29 are not rejected under 35 USC 112(b) with regard to the recitation of “enhanced”. However, it is understood by the Office that “enhanced” is in comparison to a plant not comprising the transgene, mutation or single locus conversion set forth in these claims.
In claims 21, 27 and 29, the metes and bounds of yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are unclear, as they are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits. For example, it is not known what “storage properties” are desired, e.g., longer storage period, shorter storage period, storage under certain temperatures, storage in an environment having certain gas mixtures, storage at certain humidity levels, etc. What storage properties is Applicant referring to? Absent a clear recitation as to what “storage properties” Applicant is desired, the metes and bounds of “storage properties” are unclear. Additionally, in claim 29, it is unclear what trait is conferred by a mutation in the intense gene. While the gene itself may impart a particular phenotype, it is not known what trait is imparted by the mutated gene. It is suggested the traits set forth above be deleted.
	In claim 33(c), the two recitations of “a subsequent” should be amended to “the subsequent” for proper antecedence, referring to the progeny plant of step (b). 
	In claim 33(d), “/or” should be deleted because both steps are necessary to produce a melon plant of the next generation.
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(d)
6. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7. 	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 depends from claim 1. However, the plant of claim 19 is not required to have all the morphological and physiological characteristics of the plant of claim 1. The claimed plant does not have an added trait but has an altered trait. The plant of claim 19 does not have at least the base genome of the plant of claim 1. Thus, the plant of claim 19 does not contain all the limitations of the claim it depends from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
8. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the seed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 - 1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.
The specification and claims must be updated to include the deposit information. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.
10.	Claims 21 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In addition to being unclear because yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits, as set forth in the 35 USC 112(b) rejection above, these recitations are not enabled for the following reasons. Different genes control different parameters within each trait. Without knowing what is desired with regard to these traits (longer storage period, shorter storage period, storage under certain temperatures, storage in an environment having certain gas mixtures, storage at certain humidity levels, etc.), one skilled in the art cannot make and use the claimed invention without undue experimentation. Moreover, these traits may involve multiple genes, none of which is disclosed. For example, storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Thus, absent a recitation of what storage properties are desired, and a disclosure of what gene(s) control the desired storage properties, one skilled in the art cannot make and use the claimed invention without undue experimentation. Increased yield is further not enabled because to date, no gene is known to increase all yields in a plant, including biomass, proteins, oils, DNA, etc. With regard to claims 21 and 27, neither Applicant’s disclosure nor the state of the prior art teaches mutations or single locus conversions for conferring these traits. The locations of the genes or their markers are necessary to determine introgression events of the desired genes, however, none is disclosed. It is unpredictable what mutations would confer what traits, or what single locus conversion would produce the desired traits. Furthermore, with regard to claim 29, Applicant provides no guidance and has no working example of a mutation in the intense gene for conferring a desired trait. The breadth of mutation encompasses any nucleotide change anywhere within the gene. The state of the prior art does not teach that any mutation in a gene would alter a plant’s trait. While one skilled in the art can readily mutate a gene, further guidance is necessary as to what mutation to make and what trait would result from said mutation. Accordingly, Applicant has not enabled a transgene for conferring undefined traits, and mutations and single locus conversions for conferring these traits as commensurate in scope with the claims without undue experimentation.
11. 	Claims 8, 16, 17, 19, 21 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 8, 16 and 17, the claimed embryo, seed and plant are F1 progenies of NUN 76628 MEM. NUN 76628 MEM is a hybrid [0195], whereby its genome is heterologous at every locus. When NUN 76628 MEM is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies would inherit. The specification does not disclose a representative number of F1 progenies of the deposited hybrid to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed F1 progenies. No identifying characteristics are set forth for the F1 progenies. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F1 progenies, absent further guidance. Accordingly, the claimed embryo, seed and plant lack adequate written description.
	Claim 19 lacks adequate written description because the one physiological or morphological characteristic difference between the plant of claim 19 and the plant of claim 1 is not disclosed. It is unpredictable what characteristic in the plant of claim 1 is missing or replaced with another characteristic. Not all of the morphological and physiological characteristics of the plant of claim 1 are disclosed. In addition to the undisclosed difference, the claimed plant also contains numerical characteristics variations at the 5% significance level and non-numerical characteristics that are determined by subjective type and degree. Thus, the claimed plant is not adequately described to allow one skilled in the art to ascertain its morphological and physiological characteristics and its difference from the plant of claim 1.
	With regard to claims 21, 27 and 29, in addition to being unclear because yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits, as set forth in the 35 USC 112(b) rejection above, Applicant does not disclose a representative number of genes, mutations or single locus conversions to produce a plant have these traits. For example, there may be genes that increase fruit storage time under certain conditions, however, there is no transgene that confers “storage properties” per se. Applicant does not disclose the structures of the genes for conferring these traits. Moreover, Applicant does not indicate whether these are single gene traits or they require multiple genes acting in concert to produce these traits. It is not known what gene(s) or gene mutation(s) confer the trait of “storage properties”, as storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Due to the complexity of these traits, they likely involve multiple genes, rather than a single gene. The state of the art does not teach a gene or a gene mutation for conferring these traits. It is unpredictable which gene(s) or gene mutation(s) would produce these traits. No gene mutation for conferring any of the traits is disclosed. With regard to single locus conversions, neither the location of the gene in the plant genome nor markers of the target gene is disclosed for introgression of the gene to produce the desired trait. Additionally, traits conferred by a mutation in the intense gene is not adequately described. Applicant does not disclose the structures of the gene mutation and the resulting phenotype of a plant containing a mutation in the gene. Accordingly, the transgenes, single locus conversions and mutations for conferring these traits are not adequately described. 
Conclusion
12.	No claim is allowed. The closest prior art teaches melon variety NUN 76267 MEM which shares at least 30 morphological and physiological characteristics (+/- 10% std. dev.) with Applicant’s NUN 76628 MEM, including fruit type, area of best adaptation, plant fertility, plant habit, leaf shape, fruit length, fruit diameter, fruit weight, fruit shape, fruit surface, fruit blossom scar, fruit abscission, rind interlacing, rind texture, flesh color near cavity, flesh aroma, flesh flavor and resistance to Fusarium oxysporum f. sp. melonia Race 1 (US 20200077612 (A), priority benefit Provisional Application No. 62771424 having filing date November 26, 2018, Tables 1 and 3). However, at least their leaf lobes, fruit rib presence and resistance / susceptibility to F. oxysporum f. sp. melonia Races 0 and 2, Podospaera xanthii Race 5 and Aphis gossypii differ. It is understood by the Office that “part” encompasses at least one regenerable cell. The Office does not interpret claims generically drawn to a cell, plant part, seed or tissue culture to encompass progeny plant material obtained by crossing NUN 76628 MEM with a genetically different plant. In claim 1, “seed of melon variety NUN 76628 MEM” is the seed as represented by the deposit. Additionally, claims directed to a fruit obtained from a plant of NUN 76628 MEM is understood by the Office to be the NUN 76628 MEM fruit as described in the Tables in Applicant’s disclosure. Otherwise, rejections under 35 USC 101, 112(a) and/or 102/103 may apply.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663       

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        
                                                                                                                                                                                                 
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a deposited melon variety, but the instant specification is silent about what starting materials and methods were used to produce the plant variety.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations / denominations used for the original parental lines and the claimed line(s).  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.